Citation Nr: 0601865	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to February 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
service connection for hearing loss.  

In a November 2005 statement, the veteran appears to be 
raising a claim for entitlement to an effective date earlier 
than April 9, 2003, for the grant of service connection and 
10 percent rating for tinnitus.  This claim has not been 
addressed by the agency of original jurisdiction.  It is 
referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records show that the veteran was treated 
during service for complaints of tinnitus following noise 
exposure.  In an October 2003 rating action, the RO granted 
service connection for tinnitus.  In January 2004, the RO 
denied service connection for hearing loss based largely on 
the opinion provided by a VA examiner in August 2003.  The 
examiner concluded it was not likely the veteran's hearing 
loss was the result of service based on his finding that 
there were no service records showing that the veteran had 
incurred a hearing loss.  The Board disagrees with the 
underlying finding by the August 2003 examiner - that the 
service medical records contained no records showing a 
hearing loss - and thus with the conclusion he drew from that 
finding.  Moreover, it is not necessary that hearing loss be 
factually shown during service.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. 
§ 3.385 does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this case, what is clear is that the veteran was 
exposed to acoustic trauma during service.  Therefore, a new 
examination is in order.   

On review of the service medical records, the Board finds a 
number of pertinent documents.  These include June 1974 
records noting complaints of painful ringing in the ears 
associated with noise, a May 1975 notation from the hearing 
conservation program indicating that the veteran was issued 
earplugs, and multiple audiogram reports.  One of the 
audiogram reports (not dated) shows hearing threshold levels 
that appear to clearly denote significant hearing loss.  
These records must be considered and discussed by the VA 
examiner performing the new audiological examination.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2.  Schedule the veteran for a new VA 
audiological evaluation (with audiometric 
studies).  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should be asked to review and 
discuss all records of in-service ear 
problems and to provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's current hearing 
loss is related to any aspect of his 
period of active service, such as the 
documented acoustic trauma.  In rendering 
this opinion, the examiner should discuss 
whether the in-service undated audiogram 
(which contains at the bottom of the 
report the veteran's name, social 
security number, and unit assignment) 
showed decreased hearing acuity.



It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

